Citation Nr: 0944980	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  09-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to 
February 1990, and from March 1997 to July 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefit sought on 
appeal.

The Board notes that the Veteran submitted his substantive 
appeal in February 2009 indicating disagreement with the 
above-captioned issues.  In another substantive appeal 
submitted by the Veteran's representative, dated in February 
2009, it was indicated that the Veteran disagreed with the 
denial of service connection for seasonal allergic rhinitis 
and service connection for a deviated septum in addition to 
the above-captioned issues.  In a March 2009 submission by 
the Veteran's representative, he withdrew the second 
substantive appeal regarding the two additional issues as 
noted by the other representative.  In the April 2009 Form 
646, the Veteran's representative indicated that the Veteran 
was appealing all five issues.  The Board has reviewed the 
evidence of record and finds that the only issues properly on 
appeal are those listed on the title page of this decision 
and this is consistent with the communications submitted by 
the Veteran.  

The issues of entitlement to a left and right knee disability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have a current back disability 
attributable to his period of active duty.


CONCLUSION OF LAW

A back disability was neither caused or worsened by service, 
nor can it presumed to have been caused by service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In documents dated in March 2007 and April 2007, VA notified 
the Veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The documents also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in the March 2007 notice.  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2007 notice was given prior to the 
appealed AOJ decision, dated in August 2007.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, and by affording him 
the opportunity to give testimony before an RO hearing 
officer and/or the Board, even though he declined to do so.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The Veteran contends that he has a back condition related to 
service.  He has specifically alleged that his back pain was 
caused by stresses related to carrying his backpack and other 
related activities.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service incurrence of certain chronic diseases, including 
arthritis, will be presumed if manifest to a degree of 10 
percent or more within one year of separation from active 
service. 38 U.S.C.A. §§ 1101, 1112(a), 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a)  

The Veteran's service treatment records (STRs) reflect some 
complaints of back pain.  In a November 2004 treatment 
record, the Veteran sought treatment complaining of pain the 
center of his back, but no assessment was made.  In a STR 
dated in May 2005, the Veteran sought treatment complaining 
of low back pain.  He was assessed as having mechanical low 
back pain.  In a September 2005 "problem list," the Veteran 
was noted to have a history of lumbago.  

In May 2007, the Veteran underwent a pre-discharge VA 
examination.  He reported recurrent upper back pain with the 
last episode nine to twelve months prior.  The Veteran denied 
any treatment for a back condition.  Physical examination of 
the thoracolumbar spine revealed no focal tenderness or 
abnormal spinal contour.  There was no evidence of muscle 
spasm or guarding.  He had a normal range of motion and the 
examiner indicated this was an unremarkable examination of 
the thoracolumbar spine.  X-ray of the thoracic spine was 
within normal limits and he was assessed as having recurrent 
neuralgia of the thoracic spine. 

Post-service medical records reflect no treatment related to 
complaints of back pain.  In an April 2009 VA treatment 
record, the Veteran was noted to complain of chronic upper 
back and neck pain, but there was no notation of any back 
disability or back injury related to the Veteran's service in 
the relevant treatment records.  

Upon review of the evidence of record, the Board finds that 
there is no evidence of current back disability, nor was he 
shown as having arthritis of the back within one year of 
service separation.  Although the Veteran was diagnosed as 
having thoracic neuralgia in May 2007, the evidence of record 
merely reflects the Veteran's current complaints of back pain 
and no finding of thoracic neuralgia.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board 
recognizes that the Veteran has complained of back pain, but 
notes that symptoms, such as pain alone, however, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom.  Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  As such, service 
connection for a back disability is denied.  


ORDER

Service connection for a back condition is denied.  


REMAND

Upon review of the evidence of record, the Board finds that 
further development is necessary regarding the claims of 
service connection for a right and left knee disability.  By 
way of background, the Veteran's right and left knee claims 
were denied on the basis that there was no current chronic 
condition of either knee and that the left knee injury 
preexisted service and had not worsened due to service.  

The Veteran's STRs reflect treatment for complaints related 
to both the left and right knee.  The in-service medical 
examinations are generally devoid of any reference to a pre-
existing left knee disability.  In May 2002, the Veteran 
complained of a right knee injury following an all-terrain 
vehicle rollover.  The assessment was internal derangement of 
the right knee, and following a MRI in June 2002, the Veteran 
was not found to have any tears or broken bones.  In June 
2006, following reports of localized joint pain, the Veteran 
underwent an x-ray of what appears to be the left knee and it 
was found to be within normal limits.  In a July 2006 STR, 
the Veteran reported complaints related to a dislocated left 
knee and he was prescribed crutches as part of his treatment.  

In the Veteran's May 2007 pre-discharge examination, the 
Veteran reported his history of bilateral knee pain.  He 
indicated that the onset of his left knee dislocations were 
when he was 10 to 11 years old.  The Veteran advised that 
these left knee symptoms were aggravated by military physical 
training.  His residuals symptoms were noted as flare-ups of 
knee pain that occur five to six times monthly. It was noted 
that his June 2006 x-ray of the left knee was interpreted as 
normal.  The examiner diagnosed the Veteran as having 
recurrent patellar dislocation of the left knee based upon 
his reported history.  There was no indication whether his 
left knee condition was caused or worsened by his service.  

During this May 2007 examination, the Veteran reported a 
right knee injury in 2002 and was noted to have a history of 
sprains of the ACL, LCL, and MCL and associated bone 
contusions.  The Veteran reported residuals of flare-ups five 
to six times monthly and a history or recurrent patellar 
dislocations beginning in 2003.  The Veteran underwent an x-
ray of the right knee and it was found to be normal.  The 
examiner assessed the Veteran as having sprain of the right 
knee with associated recurrent patellar dislocation.  

The most recent treatment records, dated in 2009, reflect a 
current diagnosis of chondromalacia of the patella.  There is 
no indication as to whether this is related to the injury of 
the right knee in service or an aggravation of the left knee 
condition during service.  Also, in light of the May 2007 VA 
examination which reflects diagnoses primarily based upon the 
Veteran's subjective reports, the Board finds that a remand 
is necessary to determine whether the Veteran's current knee 
conditions are attributable to his period of active duty-
including whether his left knee condition was caused or 
aggravated during his period of service.  As such, the claim 
must be remanded for a more thorough examination to be 
scheduled and an opinion obtained as to whether the Veteran 
has a current disability of the bilateral knees and whether 
it was caused or worsened by service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of his claimed knee conditions.  
The Veteran's claims folder should be made 
available to the examiner.  The examiner 
is to perform all necessary clinical 
testing.  The examiner should then render 
an opinion as to whether it is at least as 
likely as not that any current knee 
disability had its onset in service.  The 
examiner should also specifically address 
whether any left knee disability was 
aggravated by service.  The examiner 
should provide rationale for all opinions 
given.  If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


